Citation Nr: 1614765	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a lung disorder, as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1952 to November 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A notice of disagreement (NOD) was received in July 2013, a statement of the case was issued in February 2014, and a VA Form 9 was received in March 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board observes that in a June 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral hearing loss and tinnitus, with each disability rated at 10 percent disabling, effective from October 26, 2011.  The Veteran filed a NOD in July 2013, in which he contested the effective date and the level of compensation assigned for his service-connected bilateral hearing loss and tinnitus.  See VA Form 21-0958, date stamped received July 2013.  Notably, however, when a timely NOD is filed, the AOJ must examine the claim and determine whether additional review or development is warranted.  38 C.F.R. § 19.26(a) (2015).  In order to accord the AOJ an opportunity to proceed with its initial action on the Veteran's June 2013 NOD as set forth in 38 C.F.R. § 19.26(a), any action by the Board pursuant to the Court's ruling in Manlincon v. West, 12 Vet. App. 238 (1999), would be premature at this time.  Accordingly, the matter is referred to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder and a lung disorder.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Treatment Records

The Veteran testified during the February 2016 Board hearing that he was treated at a VA Medical Center (VAMC) for his claimed low back and lung disorders shortly after discharge from service, in approximately 1958.  See February 2016 BVA Hearing Transcript, pages 3, 9.  No attempt has been made to obtain these treatment records.  The Board notes that 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records, "until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  On remand, these records should be obtained and associated with the claims file.

The Veteran also testified that he received treatment from a chiropractor as early as 1958.  Id. at page 6.  Clarification as to the name and location of the facility and an attempt to locate these records should be made.

Additionally, VA treatment notes indicate that a lumbar magnetic resonance image (MRI) was ordered in March 2013, as a result of the Veteran's complaints of low back pain.  See March 2013 VA treatment note.  However, the results of the MRI have not been associated with the claims file.  On remand, these records, as well as any additional updated treatment records, should be obtained and associated with the claims file.

VA Examination

The Veteran has been diagnosed with chronic obstructive pulmonary disease COPD).  See October 2013 VA pulmonary note.

The Veteran has asserted that his lung disorder is due to his exposure to asbestos during service while serving aboard the USS Marquette and the USS Epping Forest.  He testified that he was exposed to asbestos while performing extra duties that involved cleaning out the boilers.  See February 2016 BVA Hearing Transcript, page 8.  Personnel records confirm that the Veteran served aboard the two ships.  

To date, however, the Veteran has not been afforded a VA examination for this claimed disorder.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained regarding the nature and etiology of the Veteran's claimed lung disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the following records and associate them with the claims file:

a)  all updated private and VA treatment records, to include results from a VA March 2013 lumbar spine MRI;

b)  all records from the VAMC in Houston, Texas, beginning in approximately 1958; and,

c)  treatment from a chiropractor beginning in approximately 1958 (obtain clarification from the Veteran as to the name and location of the chiropractor).   

Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  

All actions to obtain the requested records should be fully documented in the claim's file. 

The Veteran should be notified in writing if the records are unavailable in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above actions have been completed, afford the Veteran a VA examination for his lung disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should be informed that the Veteran served on two ships in the United States Navy with a Military Occupational Specialty of Seaman, and that his account of in-service exposure to asbestos while cleaning out boilers on board ship is consistent with the places, types, and circumstances of such service.  38 U.S.C.A. § 1154(a) (West 2014).

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

All current lung disorders should be diagnosed.  

For each diagnosis, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following question: is it at least as likely as not (probability of 50 percent) that the Veteran's lung disorder, to include COPD, was caused by, or the result of, any in-service asbestos exposure the Veteran sustained while cleaning out boilers on board ship?

In making this assessment, the examiner should discuss whether the Veteran's in-service exposure to asbestos while cleaning out boilers on board ship contributed in any way to his lung disorder, to include COPD.  In doing so, the examiner should also discuss whether there is a medically sound basis to attribute any currently diagnosed lung disorder, to include COPD, any in-service asbestos exposure the Veteran sustained while cleaning out the boilers on board ship.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested, and re-adjudicate the claims.  If the determinations remain denied, the AOJ issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




